DETAILED ACTION
	This Office Action is in response to an Amendment, filed 17 March 2022, wherein Claims 21-40 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Claim 21
Applicant argues the proposed combination fails to render obvious at least one limitation in this claim, the limitation(s) reciting:
“	second data generated according to user input configuring the one or more properties, operators, and/or values of the rule using the user interface;
responsive to detecting the one or more changes, processing the configured rule, the processing of the configured rule comprising …”
Applicant’s arguments are based on the premise that i) there is no disclosure or suggestion in McFadden of the user interface-related configurability recited in amended claim 21; ii) there is no disclosure of suggestion in McFadden of processing a configured rule in response to such changes.

The Examiner respectfully disagrees and finds these arguments unpersuasive. McFadden discloses in Paragraph [0070] “the administrator specifies the group membership rules for a new group. In the illustrated implementation, this may be performed in attribute-type/attribute -value pairs, e.g., through the selection of appropriate values from among a fixed set of available values for each attribute. As such the establishment of rules may be made through a graphical user interface incorporating controls such as radio buttons, list boxes, check boxes and the like.”. Therefore, the Examiner finds that McFadden does teach the user-interface related configurability recited in amended claim 21. In response to the second argument, McFadden teaches a system that automatically adjusts group memberships (adding/removing users in the group) when there is any change in attribute types, attribute values, and/or user attributes such that any user who no longer satisfies the group criteria are removed and vice versa for the users who now do satisfy the criteria (Paragraph [0141][0189]). Therefore, the Examiner finds that McFadden discloses the above-argued limitations and the arguments unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22, 29, and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 22 (and 29, 36 recite the same limitation in question) recites: “The system of claim 21, the database system further configurable to cause: detecting one or more changes in the plurality of user attributes, the detecting of the one or more changes causing the processing of the rule.”  This limitation fails to further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McFadden (US 20030126137) in view of Matsumoto et al. (US 7426540) and further in view of Castellucci (US 20100175003).

As to Claim 21, McFadden discloses a system (Fig. 1 – Dynamic Group Management System 12) for supporting dynamic membership of teams of users in an organization, the system comprising: a database system (Fig. 1 – Group Database 34 and User Database 32) implemented using a server system comprising one or more hardware processors (Fig. 1 – Hub Computer 14 and Spoke Computers 16), the database system configurable to cause: sending, to a client device, first data capable of being processed to cause display of a user interface at the client device, the user interface comprising one or more selectable options for configuring one or more properties, operators, and/or values of a rule controlling dynamic membership of teams of users in an organization (Figs. 4-5 and Paragraphs [0059]-[0067] describe how a spoke group manager application (first data) is installed on a spoke computer (client) that allows authorized administrators the authority to create groups; Paragraph [0070] describes how the administrators specify group membership rules for a new group through the selection of appropriate values from among a fixed set of available values for each attribute, these selections made through a graphical user interface incorporating various controls for selecting options); obtaining, from the client device, second data generated according to user input configuring the one or more properties, operators, and/or values of the rule using the user interface (Fig. 6 and Paragraphs [0068]-[0074] describe the “create group routine 180” in which an administrator specifies group membership rules for a new group using the GUI of the spoke group manager application through which the user is interacting with the dynamic group management system – the group object is instantiated at the Hub thereafter (i.e. Hub obtains the second data)); configuring the rule according to the rule configuration data (Fig. 6 and Paragraphs [0078]-[0082] describe how after the group rules are defined, the group object is instantiated in the Hub); storing or updating, in a database, a specific criterion or criteria identifying at least the configured one or more properties, operators, and/or values of the configured rule (Paragraphs [0070[0075] describe how the databases are updated/synchronized when changes are made to the group criterion); detecting one or more changes in user attributes stored in a database, the user attributes identifying characteristics of a plurality of users in the organization (Paragraph [0141] describes the automation aspect of the system – group memberships are automatically adjusted whenever there is any change in attribute types, attribute values, and/or user attributes; See also [0189] for another example); responsive to detecting the one or more changes, processing the configured rule, the processing of the configured rule comprising: determining that one or more of the user attributes satisfies the criterion or criteria, and identifying one or more of the plurality of users as having the one or more user attributes (Fig. 6 and Paragraphs [0078]-[0082] describe how after the group rules are defined, the system filters the LDAP directories in each of the group domains using the membership criterion defined for the group to return identifiers or keys to the matching directory entries; Further, the group object is instantiated in the hub, the hub is populated with the membership domain list, the membership criterion, the group distribution rules, and a list of identifiers for the users that initially satisfy the membership criterion within the specified membership domains);  responsive to identifying the one or more users, dynamically defining membership of a team of users in the organization according to the processed rule, the dynamic defining of the membership of the team of users comprising automatically adding or removing the one or more users to or from the team of users (Fig. 6 and Paragraphs [0078]-[0082] describe how the group object is instantiated in the hub, the hub is populated with the membership domain list, the membership criterion, the group distribution rules, and a list of identifiers for the users that initially satisfy the membership criterion within the specified membership domains).
McFadden discloses various characteristics that define groups for communication amongst the groups of users including by department, interests, skills, and various others ([0004][0005][0009]). McFadden discloses broadcasting messages to the different groups of users ([0189]. However, McFadden does not explicitly disclose the team of users having a plurality of channels, each channel having a respective one of a plurality of topics associated with the team of users, each channel configured to provide one or more of text, audio and video conversations, electronic meetings, or file sharing among the team of users; and broadcasting a communication on one of the channels having a respective topic corresponding to a topic of the communication.
In an analogous art, Matsumoto discloses the team of users having a plurality of channels, each channel having a respective one of a plurality of topics associated with the team of users (Col. 1 L 17-37 and Col. 7 L 37-55 describe an IRC system that contains various channels that each contain a topic, wherein participating users can communicate amongst each other on the channel for the specified topic); and broadcasting a communication on one of the channels having a respective topic corresponding to a topic of the communication (Col. 1 L 17-37 and Col. 7 L 37-55 describe how the IRC system broadcasts messages from IRC clients to other clients within a channel [and it’s associated topic]).
It would have been obvious to one of ordinary skill in the art before the time Applicant’s invention was made to modify the dynamic group system of McFadden, specifically the messaging interface used by group members to communicate, with the IRC chat system, put forth by Matsumoto, specifically the use of channels with associated topics for broadcasting out chat communications.
The suggestion/motivation for doing so would have been to allow users to subscribe to topics they wish to be involved in conversation about. 
McFadden/Matsumoto do not explicitly disclose each channel configured to provide one or more of text, audio and video conversations, electronic meetings, or file sharing among the team of users.
In an analogous art, Castellucci discloses each channel configured to provide one or more of text, audio and video conversations, electronic meetings, or file sharing among the team of users (Paragraphs [0028][0029][0048] disclose a chat interface wherein multiple channels are defined based on a topic content and language – examples of chats that may be exchanged within the chat channels include text, audio/video conferencing, instant messaging, and various others).
It would have been obvious to one of ordinary skill in the art before the time Applicant’s invention was made to modify the group channel messaging interface put forth by McFadden/Matsumoto, to include the various chat mediums disclosed by Castellucci.
The suggestion/motivation for doing so would have been to give the users more freedom in the way they can communicate with the other users on the various channels.

As to Claim 22, McFadden discloses the database system further configurable to cause: detecting one or more changes in the plurality of user attributes, the detecting of the one or more changes causing the processing of the rule (Paragraph [0141] describes the automation aspect of the system – group memberships are automatically adjusted whenever there is any change in attribute types, attribute values, and/or user attributes; See also [0189] for another example).

As to Claim 23, McFadden discloses wherein the one or more changes in the plurality of user attributes indicates that a user has been added to or removed from a group of users (Paragraph [0141] describes the automation aspect of the system – group memberships are automatically adjusted whenever there is any change in attribute types, attribute values, and/or user attributes; See also [0189] for another example).

As to Claim 24, McFadden discloses the database system further configurable to cause: validating one or more properties, operators, and/or values of the rule (Abstract, Tables 13 and 16, and Paragraphs [0101][0104][0242][0243]).

As to Claim 25, McFadden discloses wherein the criterion or criteria specifies that the one or more user attributes starts with a designated string, character, word, phrase or symbol (Paragraphs [0030]-[0032]; See also [0003][0005]).

As to Claim 26, McFadden/Matsumoto disclose wherein the channel on which the communication is broadcast is dedicated to a specific topic, department, or project of the organization (McFadden: Paragraphs [0003][0005] and Table 1 describe how groups can be by department and in electronic messaging applications groups may be used to facilitate message distribution to various related individuals including groups defined for the members of a team or project, etc.; [0189] provides an example of a group definition being altered and states that a notification may be sent to owners and delegates of altered groups) (Matsumoto: Col. 1 L 17-37 and Col. 7 L 37-55 describe an IRC system that contains various channels that each contain a topic, wherein participating users can communicate amongst each other on the channel for the specified topic – the IRC system broadcasts messages from IRC clients to other clients within a channel [and it’s associated topic]). Motivation provided above with reference to Claim 21.

As to Claim 27, McFadden discloses wherein the communication is broadcast via one or more of email, text message, phone call, tweet or post to a feed (Paragraphs [0003][0005] and Table 1 describe how groups can be by department and in electronic messaging applications groups may be used to facilitate message distribution to various related individuals including groups defined for the members of a team or project, etc.; See also Figs. 9-10 and Paragraphs [0113]-[0120]).

Claims 28-40 contain all the same elements as Claims 21-27, but in method form and computer program product form (McFadden: Fig. 1 – 54). Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinn et al. (US 20040010519) discloses a system for defining group membership dynamically based on configured rules.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459


/Backhean Tiv/           Primary Examiner, Art Unit 2459